DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on February 22, 2021 and the RCE filed March 19, 2021.
Claims 1-20 are currently pending.
Claims 1-3, 6, 9, 11, 14, 16, and 19 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., “Activity Ranking in LinkedIn Feed” by Agarwal et al. (“Agarwal”); in view of Greenberg et al., U.S. Patent Application Publication 2016/0103791 (“Greenberg”).

Claim 1
Agarwal teaches:
A computer-implemented method comprising: [Agarwal p. 1608, Left Column, § 4.1 – noting that when a user logs into the system, the web-server (a computer) sends a request for the feed to a feed service.]
determining, by a computing system, one or more actions that a user may take on a page associated with a business [Agarwal p. 1603 – the page is, e.g., the user’s homepage, and the social networking system is LinkedIn (business). Agarwal p. 1608 Left Column – the actions the user is likely to take are represented by the “score for the affinity of the viewer to each activity type”], based on one or more first machine learning models, wherein the one or more first machine learning models output scores indicating probabilities of the user taking the one or more actions [In section 4.1, Agarwal teaches training models for use in SenseiDB using features gathered from tracking data.  Agarwal also teaches scoring a viewer affinity using the models; see section 4.1.  Additionally, the training and type of the first machine learning models are not detailed (the claim is silent regarding the training of the first model and what input is used to generate the scores) and these limitations can be broadly interpreted such that the models described by Agarwal read on the claimed features.  Therefore, the training of models for use in SenseiDB and the scoring is sufficient to teach a first machine learning model that generates scores.]; 
ranking, by the computing system, one or more card types that correspond to the one or more actions [Agarwal p. 1608, Right Column – teaches ranking activities a user may perform and, from the rankings, generate a feed for the viewer.  Section 3.1 of Agarwal teaches a taxonomy of user activities that may be presented to the user via the feed, and these activity taxonomies are equivalent to the claimed card types; the cards and card types are not detailed nor is the correspondence between the actions and card types.  Further, in section 4.3, Agarwal notes that the features used to train the logistic regression model (second machine learning model) may be generated using other models.] based on a second machine learning model [Agarwal p. 1608 Right Column “To predict the CTR [or ranking] of each activity, we learn a logistic regression model…”], wherein the second machine learning model is trained based at least in part on the scores [Agarwal p. 1608-1609, § 4.3 teaches training a logistic regression model using features extracted from the viewer’s and actor’s profile, and that these features may be generated using other models; see section 4.3.  In section 4.1, Agarwal teaches training models for use in SenseiDB using features gathered from tracking data.  Agarwal also teaches scoring a viewer affinity using the models; see section 4.1.] 
Agarwal p. 1603 Introduction – the one or more cards are the feed of activities, each of which includes a recommended action associated with the page (such as sharing content, liking or commenting on information, joining a group, etc.). These card types are generated based on the probability of the user clicking on an activity.]

Agarwal does not explicitly disclose:
and the one or more card types include at least one of a map card type, a save card type, a message card type, a shop card type, a book card type, or a review card type; and

However, Greenberg teaches these limitations:
and the one or more card types include at least one of a map card type (Greenberg teaches a card type selector including a Location/GPS card type; see figures 10C, 17A-17F, and [0224]-[0228].), a save card type, a message card type (Greenberg teaches a card type selector including a Chat card type; see figures 10C, 15A-15C, and [0215]-[0218].), a shop card type (Greenberg teaches a card type selector including a Transact card type; see figures 10C, 18A-18E, and [0229]-[0234].), a book card type (Greenberg teaches an Appointment  card type that allows users to book an appointment; see figures 16A-16F, and [0219]-[0223].), or a review card type; and
Agarwal and Greenberg are analogous art directed towards providing data to a user.  Agarwal teaches methods of ranking data and presenting data to a user’s feed and Greenberg teaches methods for presenting various cards to a user in a feed.


Claim 2
The computer-implemented method of claim 1, further comprising providing, by the computing system, the one or more cards for display to the user through the page. [Agarwal p. 1603 Abstract, Introduction - one or more cards (feed activities) are provided for display to the user on the user’s homepage feed]

Claim 3
The computer-implemented method of claim 1, further comprising providing, by the computing system, the one or more cards for display to the user through a feed of the user. [Agarwal p. 1603 Abstract, Introduction - one or more cards (feed activities) are provided for display to the user on the user’s homepage feed]

Claim 4
The computer-implemented method of claim 1, wherein the one or more first machine learning models are trained to predict a probability of users taking particular actions on pages. [As discussed above for claim 1, Agarwal teaches that a machine learning model is trained to predict “a score for the affinity of the viewer to each activity type”. That score represents the likelihood of a user taking particular actions associated with that activity (such as viewing content, sharing content, joining a group, connecting with a user, etc. – Agarwal p. 1603, Left Column).]

Claim 5
The computer-implemented method of claim 1, wherein the second machine learning model is trained to predict a probability of users engaging with cards of particular card types. [As discussed above for claim 1, Agarwal p. 1608, Right Column teaches the card type ranking is the predicted CTR score. The predicted CTR is the probability of a user clicking on an activity type. (Agarwal p. 1603, Right Column). The probability of a user clicking is the likelihood of the user engaging, and the activity is the card type.]

Claim 6
The computer-implemented method of claim 1, [as discussed above, Agarwal and Greenberg teach all of the elements of claim 1]
Greenberg also teaches that a card includes a header (Greenberg teaches an Appointment card with a title (header); see figures 16A-16F.  Greenberg also teaches cards may include headlines (header); see figure 11A and [0197].), content (Greenberg teaches an Appointment card with an image (content); see figures 16A-16F.), a footer (Greenberg teaches cards may include sub-headlines (footer); see figure 11A and [0197].), personalized data (Greenberg teaches the cards may be modified to include intelligent personalization based on the demographics of targeted users; see [0071].), and a button associated with a (Greenberg teaches an Appointment card with a “Book Now” button; see figures 16A-16F.).
See the rejection of claim 1 for the motivation to combine references.

Claim 7
The computer-implemented method of claim 6, wherein the content includes at least one of: an image, a video, text, a link, a map, a preview, a review, or a portion of a review. [Agarwal teaches various activity taxonomies including informational activities which may include users sharing messages (text) in section 3.1.  Other taxonomies disclose sharing other text information as well as updates of profile pictures (image), user opinions (review or portion of a review), etc.]

Claim 8
The computer-implemented method of claim 1, wherein the one or more first machine learning models are trained based on features including one or more of: user attributes, page attributes, attributes associated with interactions between users and pages, or attributes associated with interactions between users and page categories. [Agarwal p. 1605, Right Column, teaches that activities may be generated based on profile activities (user attributes), or site-specific activities (page attributes)]

Claim 9
The computer-implemented method of claim 1, wherein the second machine learning model is trained based on features including one or more of: click through rates for cards, click through rates for card types, user attributes, page attributes, attributes associated with interactions between users and pages, or attributes associated with interactions between users and page categories. [Agarwal p. 1608-1609, § 4.3 teaches that features used for the training the second machine learning model (used for ranking) include features extracted features extracted from the user’s profile (user attributes), and features quantifying the affinity between the user and the type of an activity (scores indicative of a likelihood of users taking particular actions on pages). Agarwal p. 1608, Left Column notes that the features may also include logs of impressions and clicks].

Claim 10
The computer-implemented method of claim 1, wherein the one or more actions are indicative of an intent of the user for visiting the page. [As discussed above for claim 1, Agarwal teaches that a machine learning model is used to determine “a score for the affinity of the viewer to each activity type”. That score is indicative of an intent of the user for visiting the page (such as viewing content, sharing content, joining a group, connecting with a user, etc. – Agarwal p. 1603, Left Column).]

Claim 11
Claim 11 is substantively the same as claim 1, with the additional recitation of:

a memory storing instructions that, when executed by the at least one processor, cause the system to perform:  [Agarwal p. 1608, Left Column notes that the system is implemented using a web-server, online components such as a feed service, and software consisting of instructions (such as Hadoop). Web servers, online services, and software inherently require the use of at least one hardware processor and memory storing instructions.]

Claim 12
Claim 12 is substantively the same as claim 4. It is rejected for the same reasons.

Claim 13
Claim 13 is substantively the same as claim 5. It is rejected for the same reasons.

Claim 14
Claim 14 is substantively the same as claim 6. It is rejected for the same reasons.

Claim 15
Claim 15 is substantively the same as claim 10. It is rejected for the same reasons.

Claim 16
Claim 16 is substantively the same as claim 1, with the additional recitation of:
Agarwal p. 1608, Left Column notes that the system is implemented using a web-server, online components such as a feed service, and software consisting of instructions (such as Hadoop). Web servers, online services, and software inherently require the use of at least one hardware processor and memory storing instructions.]

Claim 17
Claim 17 is substantively the same as claim 4. It is rejected for the same reasons.

Claim 18
Claim 18 is substantively the same as claim 5. It is rejected for the same reasons.

Claim 19
Claim 19 is substantively the same as claim 6. It is rejected for the same reasons.

Claim 20
Claim 20 is substantively the same as claim 10. It is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed February 22, 2020 have been fully considered but they are not persuasive.
Beginning on page 6 of remarks Applicant argues that Agarwal does not disclose “determining, by a computing system, one or more actions that a user may take on a page associated with a business based on one or more first machine learning models.” The claim has been amended to include “a page associated with a business” but does not provide details regarding the association. Agarwal teaches an online social networking site (specifically Linkedln) which can be interpreted as a business. Applicant also argues that Agarwal ranks activities that have occurred rather than the claimed actions a user may take. However, in section 4, Agarwal teaches modeling to “predict the CTR (click through rate) of a given user-item pair, i.e. the probability of the user clicking on the item.” Thus, Agarwal teaches predicting a user’s action (clicking on the item).
Beginning on page 7, Applicant argues that the prior art does not teach ranking one or more card types, where the card types include at least one of a map, save, message, shop, book, or review card type. Greenberg has been incorporated into the rejection above to teach these newly presented limitations.  Applicant also argues that Agarwal does not disclose ranking one or more card types that correspond to one or more actions based on a second machine learning model.  Agarwal teaches activities within a user’s network that form a stream of updates for the user’s consumption and ranks those activities; see abstract.  The activities are presented to the user via a stream and are equivalent to the claimed cards.  The activities are ranked using a logistic regression model which is equivalent to the second machine learning . 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenberg et al., U.S. Patent 9,852,154 – teaches methods for integrating social media with card packages.
Greenberg et al., U.S. Patent Application Publication 2016/0103563 – teaches a system for authoring cards to present to a user in a feed.

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121